Grimke, J.,
delivered the opinion of the court 3d May, 1811. The words, as laid in the second co'unt of the declaration on which the verdict is found, do not import a slander. They are not actionable in themselves ; and they are not made so by the aid of any introductory matter, and proper inuendoes.
After verdict, the words are to be considered proved as laid in the declaration, where the motion is to arrest the judgment. The only question is, whether the words, as- laid in this count, author rize a judgment on them; and the court are all of opinion they do riot. They are to be taken in that sense in which they are coirimonly understood. They do not point at any particular crime; Perhaps they might have been made to do so by an introductory statement, or averments, explained by proper inuendoes, showing the cause and occasion of the speaking, and showing that they must iiecessarily import an imputation of some crime. The inuendo can; not serve this purpose, unless the introductory matter, connected with the words as laid, will justify the explanation given by the in-uendo. Iu this case, the meaning imputed by way of inuendo, is not the meaning which the words, as laid, naturally import. The court ought not to strain to find an innocent meaning i — Neither ought it to strain to find a criminal meaning. Tk.. words, as laid, must be taken to mean, that the plaintiff had toriiously killed the *482defendant’s hogs, and converted them to his own use, and had thereby committed a trespass; not a felony. In general, the words would not be understood as conveying a more offensive meaning, as they are laid to have been spoken.
Note. The words as laid are repugnant. They should have been laid as spoken in the first person — “ have killed my hogs,” &c. See 3 Bin, 515, and the cases cited. 1 Bin. 543. 2 Bin. 34.
Judgment arrested.